Citation Nr: 1543290	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for shin splints, also diagnosed as stress fracture, right shin, to include restoration of a 10 percent rating from May 1, 2013.

2.  Entitlement to an increased rating for shin splints, also diagnosed as stress fracture, left shin, to include restoration of a 10 percent rating from May 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which decreased the evaluations of the Veteran's right- and left-leg shin splints from 10 percent disabling to noncompensable effective May 1, 2013.  The Veteran testified at a hearing before a hearing officer at the Hartford, Connecticut RO in October 2012.  The Veteran also testified at a hearing before the Board in December 2014.  The transcripts of both hearings are associated with the claims file.  


FINDINGS OF FACT

1.  The February 2013 rating decision reduced the disability ratings assigned to the service-connected shin splints, also diagnosed as stress fractures of the right and left shins, from 10 percent disabling to noncompensable effective May 1, 2013.

2.  At the time the RO reduced the 10 percent evaluations assigned to the Veteran's lower extremity disabilities there had been no sustained material improvement in the symptoms attributable to the disabilities.

3.  The Veteran's shin splints, also diagnosed as stress fractures of the bilateral shins, are manifested by pain and limitations to walking and weight-bearing activities with symptoms that most nearly approximate malunion of the tibia with slight knee or ankle disability throughout the claims period.


CONCLUSIONS OF LAW

1.  Restoration of a 10 percent evaluation for shin splints, also diagnosed as stress fracture, right shin, from May 1, 2013, is warranted.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5262 (2014). 

2.  The criteria for a rating in excess of 10 percent for shin splints, also diagnosed as stress fracture, right shin, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.44, 4.71a, Diagnostic Code 5262.

3.  Restoration of a 10 percent evaluation for shin splints, also diagnosed as stress fracture, left shin, from May 1, 2013, is warranted.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5262.

4.  The criteria for a rating in excess of 10 percent for shin splints, also diagnosed as stress fracture, left shin, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.44, 4.71a, Diagnostic Code 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for shin splints, also diagnosed as stress fractures, both shins, was awarded in an August 1983 rating decision at a noncompensable evaluation effective January 19, 1982.  In a January 2009 rating decision, the right- and left-leg shin splints were separately evaluated; each received a 10 percent rating effective November 26, 2008.  In the February 2013 rating decision on appeal, the disability evaluations  assigned to the Veteran's shin splints were reduced to noncompensably disabling effective May 1, 2013.  The Veteran contends that increased ratings, including restoration of the 10 percent rating for each leg, are warranted as his shin splints did not manifest sustained improvement at the time of the reduction and his symptoms are more severe than what is contemplated by the current disability evaluations.

The Board will first address whether the February 2013 reduction of the evaluations assigned to the Veteran's shin-splints disabilities was proper.  The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence.  38 C.F.R. § 3.105(e).  VA must also provide notice that the veteran may request a predetermination hearing, provided that such a request is received by VA within 30 days from the date of notice.  38 C.F.R. § 3.105(i)(1).  

If the veteran requests a hearing within 30 days of notice, VA must give him or her written notice of the hearing's time and place at least ten days in advance.  38 C.F.R. § 3.105(i)(1).  VA must also continue benefit payments at the previously established level pending a final determination of the proposed action.  38 C.F.R. § 3.105(i)(1).  Finally, VA must issue written notice of the final action to the veteran (and his or her representative) setting forth the reasons therefor and the evidence upon which it is based.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which the regulatory period (i.e., 60 days from the date VA provided notice of the final action) expires.  38 C.F.R. § 3.105(e), (i)(2)(i).
      
An April 2012 rating decision proposed to reduce the evaluations for the Veteran's service-connected shin splints from 10 percent to noncompensable.  A letter issued in May 2012 informed the Veteran of the 60- and 30-day time limits for submitting evidence and requesting a hearing, and the Veteran requested a hearing and provided additional evidence within the appropriate period.  After sending proper notice of the Veteran's hearing (in September 2012), the RO held the hearing on October 25, 2012.  In the February 2013 rating decision on appeal, the RO reduced the ratings for right- and left-leg shin splints to noncompensable, effective May 1, 2013.  VA sent notice of this decision in February 2013.  The Board therefore finds that VA has complied with the procedural requirements of 38 C.F.R. § 3.105(e) with respect the claim.

The 10 percent evaluations for the Veteran's right- and left-leg shin splints were in effect from November 26, 2008, to May 1, 2013.  Because the ratings were in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b), which provide additional regulatory hurdles to rating reductions, do not apply.  38 C.F.R. § 3.344(c).  Ratings in effect for less than five years can be reduced upon a showing that the disability has improved.  38 C.F.R. § 3.344(c).  

In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements applicable to all rating reductions, including those which have been in effect for less than five years.  Pursuant to 38 C.F.R. § 4.1, it is essential that both medical examinations and disability evaluations view each disability in relation to its history.  Brown, 5 Vet. App. at 420.  "Similarly, 38 C.F.R. § 4.2 establishes that '[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.'"  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id. 

Furthermore, "the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  38 C.F.R. § 4.13.  In every rating reduction case, VA must determine not only "that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under ordinary conditions of life and work."  Brown, 5 Vet. App. at 421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper "must be resolved in the veteran's favor unless 'the Board concludes that a fair preponderance of evidence weighs against the claim.'"  Brown, 5 Vet. App. at 421 (quoting Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990)).

Thus, the first question before the Board is whether the Veteran's disability demonstrated improvement at the time of the reduction.  Prior to May 1, 2013, the service-connected shin splints were rated as 10 percent disabling for each leg under Diagnostic Code (DC) 5262 (impairment of tibia and fibula).  This DC provides disability ratings for malunion of the tibia based on the level of disability in the knee or ankle: 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  It also assigns a 40 percent disability rating for nonunion of the tibia, with loose motion, which requires a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board concludes that the evidence does not support a finding of material improvement in the Veteran's bilateral shin splints at the time of the February 2013 rating decision.  The RO primarily based its decision to reduce the disability ratings on two VA medical examinations: a March 2012 VA examination that found both knees functioned normally, and a January 2013 VA examination that found the Veteran's shin splints did not negatively affect his ankles.  Both VA examinations, however, also relayed the Veteran's reports of pain in both shins while standing, walking, and participating in weight-bearing activities.  The March 2012 VA examiner additionally noted that the Veteran experienced bilateral shin pain that flared up with weight-bearing activities, although the VA examiner classified the Veteran's condition as a mild impairment that did not impact his ability to work.  

The VA examinations' findings of pain and functional impairment were mirrored in the Veteran's treatment records.  A May 2012 private physician's letter confirmed that the Veteran experienced pain in his tibiae after extended periods of standing, walking, or running.  The private physician asserted that 10 percent disability for each leg was a reasonable approximation of the Veteran's limitations.  In addition, a May 2012 medical record from the VA Connecticut Healthcare System (HCS) indicated that the Veteran's legs sometimes pulsed like a heartbeat while he was sitting and that he could not exercise on the treadmill or run.  The May 2012 HCS record stated that anti-inflammatory medication did not help the Veteran's pain and that he treated his symptoms by staying off his feet. 

The Veteran has also provided lay statements regarding his symptoms and their severity.  At the October 2012 DRO hearing, the Veteran reported that he felt pain in his shins throughout the week, though it was not continuous.  The Veteran testified at the December 2014 Board hearing that his knees (rather than his ankles) were affected by his shin splints and that he was unable to kneel, stand for too long, or walk around for extended periods.

The Board finds that these symptoms are substantially similar to those documented at a January 2009 VA examination that formed the basis for the two 10 percent ratings in the January 2009 rating decision.  The January 2009 VA examination recorded the Veteran's reports of bilateral shin pain a few times a month caused by walking or attempts to run.  The 2009 medical examiner also found no objective medical evidence of leg disability (such as malunion of the tibia, painful motion, or joint issues) and declared that the Veteran had mild functional impairment.  The objective findings, the Veteran's complaints, and the functional impairment associated with the Veteran's shin splints were nearly identical to those described in the VA examinations and treatment records; thus, the Board cannot conclude that a fair preponderance of the evidence establishes an improvement in the Veteran's bilateral shin splints at the time of the February 2013 rating reduction.  The Board therefore finds that restoration of the 10 percent evaluations for right- and left-leg shin splints is warranted effective May 1, 2013.

This does not end the Board's analysis, however.  Having determined that the reduction was not appropriate, the Board must now address whether the Veteran was entitled to an increased rating at any time during his claims period, as was requested in his February 2012 claim.  After considering the evidence, the Board finds that a rating in excess of 10 percent for each leg is not warranted at any time during the claims period because the Veteran's symptoms associated with shin splints most nearly approximate a slight knee or ankle disability.  As detailed above, DC 5262 provides an increased 20 percent rating for malunion of the tibia with moderate knee or ankle disability and a 30 percent rating for malunion of the tibia with marked knee or ankle disability.  38 C.F.R. § 4.71a.  

In this case, the Veteran's shin splints more closely approximate malunion of the tibia with slight ankle or knee disability.  As noted previously, the record shows that the Veteran experiences pain weekly in his shins; that he cannot walk, run, or stand for extended periods without pain; and that his legs sometimes pulse like a heartbeat while sitting.  On the other hand, the medical reports also describe limited impact on the Veteran's abilities.  The Veteran's private physician believed 10 percent disability ratings were appropriate for the Veteran's limitations.  The March 2012 VA examiner classified the disability as a mild impairment that did not impact the Veteran's ability to work; the VA examiner also found there was insufficient objective evidence to support an increase in the severity of his shin splints.  

In addition, the VA examiners affirmed that the Veteran's knees and ankles were normal and not impacted by his shin splints.  The March 2012 VA examiner found that both knees functioned normally; were capable of normal, painless flexion and extension; and experienced no tenderness or pain on palpitation of the joint or soft tissue.  The January 2013 VA examiner observed that lack of pain, swelling, stiffness, clicking, or instability in either ankle ruled out a negative effect of shin splints on the Veteran's ankles.  Although the knees and ankles were examined at different times, each exam sufficiently determined the impact of the Veteran's shin splints on his knees and ankles because they included in-person assessments, took into the account the Veteran's lay statements and complaints of pain, and discussed the functional impairment and specific impact on the Veteran's knees and ankles.  Because the Veteran experiences pain in his shins with mild functional impairment but remains unaffected in his knees and ankles, the Board finds the Veteran's disabilities do not rise to the level of malunion of the tibia with moderate knee or ankle disability under DC 5262.  
      
Furthermore, the Board has considered whether an increased rating is warranted under the other criteria for rating knee, leg, and ankle disabilities (DCs 5256-5274), but finds the other criteria are not applicable to the current case.  The medical records note that the Veteran has normal motion in and use of his knees.  Likewise, the Veteran's ankles are free of any disability related to shin splints.  As for DC 7120 (varicose veins) - the DC under which the disability was first rated by analogy - the Veteran would not be entitled to a higher rating under this DC because there is no evidence of the persistent edema, beginning stasis pigmentation, or eczema necessary for a 20 percent rating under this code.  Thus, a rating in excess of 10 percent is not appropriate under any DC and the claim must be denied.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test (based on the language of 38 C.F.R. § 3.321(b)(1)) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's shin splints are manifested by symptoms such as intermittent pain and limits to his ability to stand, walk, and participate in weight-bearing activities.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the Board has considered the statements of the Veteran regarding the functional effects of his shin splints but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating for shin splints, rated as impairment of the tibia.  Rather, his description of intermittent pain and limited use is consistent with the degree of disability addressed by rating evaluations.  Finally, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Therefore, referral for consideration of extraschedular rating is not warranted.

In sum, the record supports a restoration of the Veteran's 10 percent evaluations for bilateral shin splints.  The record does not establish, however, that the Veteran's symptoms warrant a rating in excess of 10 percent for each leg because the Veteran's symptoms most closely approximate malunion with slight ankle disability but do not rise to the level of malunion with moderate knee or ankle disability.  In addition, the Board finds that applying other rating criteria would not lead to an increased rating, and requesting an extraschedular rating is unnecessary because the scheduler criteria are adequate and the effects of the disability are not exceptional.  The Board therefore concludes that the evidence supports a restoration of the Veteran's 10 percent ratings for right- and left-leg shin splints but does not warrant a rating in excess of 10 percent during the claims period. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased ratings for disabilities that are already service connected, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide (or request that VA obtain) medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki (Vasquez-Flores III), 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake (Vasquez-Flores I), 22 Vet. App. 37, 43 (2008), rev'd in part sub. nom. Vasquez-Florez v. Shinseki (Vasquez-Flores II), 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  

In addition, the claimant must be notified that a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from 0 percent, i.e. noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores III, 24 Vet. App. at 98.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when notice regarding how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See id. at 106-07.  VA is not required to apprise him of alternative DCs or daily-life evidence; instead, VA must only provide what amounts to "generic" notice.  Id. at 99.

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2012 letter, which included notice regarding the disability-rating and effective-date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He therefore has received all required notice concerning his claim.  

As for the duty to assist, the Veteran did not report or provide any private medical records beyond the May 2012 private physician letter, and VA has obtained the Veteran's VA treatment records from the claims period.  Moreover, VA provided the March 2012 and January 2013 VA medical examinations in response to the Veteran's claim.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a restoration of a 10 percent rating for shin splints, also diagnosed as stress fracture, right shin, from May 1, 2013, is granted.

Entitlement to a rating in excess of 10 percent for shin splints, also diagnosed as stress fracture, right shin, is denied.

Entitlement to a restoration of a 10 percent rating for shin splints, also diagnosed as stress fracture, left shin, from May 1, 2013, is granted.

Entitlement to a rating in excess of 10 percent for shin splints, also diagnosed as stress fracture, left shin, is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



D epartment of Veterans Affairs


